         Case 1:17-cr-00390-ALC Document 260 Filed 08/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES,
                                                                              8/24/2020
                                  Plaintiff,
                                                               1:17-CR-00390-ALC-1
                      -against-
                                                               ORDER
 DAVID TAYLOR, ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Dr. Mundy’s competency report. The Parties are ORDERED to

file a joint status report on or before September 14, 2020.

SO ORDERED.

Dated:    August 24, 2020
          New York, New York

                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
